DETAILED ACTION
Status of Claims: Claims 1-12 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 7 are directed to obvious feature implementations over inventions described in cited prior arts, particularly to Ye et al. (US 20200235759 A1), which discloses receiving a transport block; decoding multiple CBs included in the transport block; and transmitting HARQ-ACKs corresponding to multiple CBG (paragraph [0104]), wherein the multiple CBs include one or more first CBs and one or more second CBs (paragraph [0238]), a first size of a first CB of the one or more first CBs is greater than a second size of a second CB of the one or more second CBs (paragraph [0250]), each of the multiple CBs is included in any one of the multiple CBGs (paragraph [0262]) the multiple CBGs include one or more first CBGs and one or more second CBGs (paragraph [0263]). However, feature which prior art fails to teach is a first total number of the one or more first CBs and the one or more second CBs included in each of the one or more first CBGs is greater than a second total number of the one or more first CBs and the one or more second CBs included in each of the one or more second CBGs, where the first size of a first CB of the one or more first CBs is greater than a second size of a second CB of the one or more second CBs, and a first 
Independent claims 2 and 8 are directed to obvious feature implementations over inventions described in cited prior arts, particularly to Ye et al. (US 20200235759 A1), which discloses receiving a transport block; decoding multiple CBs included in the transport block; and transmitting HARQ-ACKs corresponding to multiple CBG (paragraph [0104]), wherein the multiple CBs include one or more first CBs and one or more second CBs (paragraph [0238]), a first size of a first CB of the one or more first CBs is greater than a second size of a second CB of the one or more second CBs (paragraph [0250]), each of the multiple CBs is included in any one of the multiple CBGs (paragraph [0262]) the multiple CBGs include one or more first CBGs and one or more second CBGs (paragraph [0263]). However, feature which prior art fails to teach is a first total number of the one or more first CBs and the one or more second CBs included in each of the one or more first CBGs is greater than a second total number of the one or more first CBs and the one or more second CBs included in each of the one or more second CBGs, where the first size of a first CB of the one or more first CBs is greater than a second size of a second CB of the one or more second CBs, and an average value of numbers of the one or more second CBs included in the one or more second CBGs is greater than an average value of numbers of the one or more second CBs included in the one or more first CBGs when considering with other limitations in the claim as a whole. 
Independent claims 3 and 9 are directed to obvious feature implementations over inventions described in cited prior arts, particularly to Ye et al. (US 20200235759 A1), 
Independent claims 4 and 10 are directed to obvious feature implementations over inventions described in cited prior arts, particularly to Ye et al. (US 20200235759 A1), which discloses segmenting a transport block into multiple CBs and coding each of the multiple CBs, transmitting the transport block; and receiving HARQ-ACKs corresponding to multiple CBGs (paragraph [0104]), wherein the multiple CBs include 
Independent claims 5 and 11 are directed to obvious feature implementations over inventions described in cited prior arts, particularly to Ye et al. (US 20200235759 A1), which discloses segmenting a transport block into multiple CBs and coding each of the multiple CBs, transmitting the transport block; and receiving HARQ-ACKs corresponding to multiple CBGs (paragraph [0104]), wherein the multiple CBs include one or more first CBs and one or more second CBs (paragraph [0238]), a first size of a first CB of the one or more first CBs is greater than a second size of a second CB of the one or more second CBs (paragraph [0250]), each of the multiple CBs is included in any one of the multiple CBGs (paragraph [0262]) the multiple CBGs include one or more first CBGs and one or more second CBGs (paragraph [0263]). However, feature which 
Independent claims 6 and 12 are directed to obvious feature implementations over inventions described in cited prior arts, particularly to Ye et al. (US 20200235759 A1), which discloses segmenting a transport block into multiple CBs and coding each of the multiple CBs, transmitting the transport block; and receiving HARQ-ACKs corresponding to multiple CBGs (paragraph [0104]), wherein the multiple CBs include one or more first CBs and one or more second CBs (paragraph [0238]), a first size of a first CB of the one or more first CBs is greater than a second size of a second CB of the one or more second CBs (paragraph [0250]), each of the multiple CBs is included in any one of the multiple CBGs (paragraph [0262]) the multiple CBGs include one or more first CBGs and one or more second CBGs (paragraph [0263]). However, feature which prior art fails to teach is a sum of the one or more first CBs and the one or more second CBs included in a first CBG of the one or more first CBGs is greater than a sum of the one or more first CBs and the one or more second CBs included in a second CBG of the one or more second CBGs, where the first size of a first CB of the one or more first . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476